Citation Nr: 1302212	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  08-09 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), generalized anxiety disorder, and major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) is from October 2004 and October 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claim for service connection specifically for PTSD.

In June 2009, the Board issued a decision also denying this claim for PTSD, and the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC). The Court issued a single judge, memorandum, decision in February 2011 vacating the Board's decision denying this claim and remanding the claim for proceedings consistent with the Court's decision.  One of the Court's reasons for vacating the Board's prior decision was failing to fully consider other psychiatric diagnoses, that is, other than PTSD, which had been made - including of anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Clemons Court found that, where a Veteran's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

The Board's prior decision acknowledged this additional diagnosis of anxiety, but the Court indicated the Board's terse rejection of this additionally diagnosed disorder was insufficient.  So when remanding this case in March 2012 for further development, the Board expanded the Veteran's claim to include additional diagnoses of generalized anxiety disorder and major depressive disorder, aside from PTSD.  Hence, the modification of the issue from what the Board had listed it as when previously deciding the claim.

Also in vacating the Board's prior decision, however, the Court cited the Board's failure to obtain potentially relevant records.  So, rather than immediately readjudicating the claim, this was other reason the Board, instead, remanded this case in March 2012 to the RO via the Appeals Management Center (AMC) in Washington, DC.

After completing this additional development, the AMC continued to deny the claim in an October 2012 supplemental statement of the case (SSOC), so this claim is again before the Board.


FINDINGS OF FACT

1.  The Veteran received the Combat Action Ribbon, prima facie evidence he engaged in combat against enemy forces while stationed in Vietnam and reason enough, alone, to presume the traumatic events ("stressors") alleged occurred, to the extent they relate to that combat service.

2.  But even so, there is no competent medical evidence indicating he has PTSD as a result or consequence of that combat service, or any other event coincident with his service; in fact, to the contrary, a VA compensation examiner has expressly concluded the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD.  So, just as when the Board previously decided his claim in June 2009, this continues to be the case.

3.  There equally is no competent and credible medical or other evidence, however, indicating he has any other acquired psychiatric disorder or mental illness, including especially an anxiety or depressive disorder, as a result or consequence of his combat service or any other event coincident with his service.



CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder, including PTSD, an anxiety disorder, or a depressive disorder, due to disease or injury incurred in or aggravated by his military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 U.S.C.A. §§ 3.303, 3.304(f) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim, including apprising them of the information and evidence the Veteran is responsible for providing versus the information and evidence VA will obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.


Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated, rather preserved, and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Letters satisfying the VCAA notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to him in August 2004 and July 2005, which included specific information pertaining to a claim for PTSD.  The letters informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in acquiring supporting evidence.  The RO sent the August 2004 letter before initially adjudicating his claim in October 2004 and sent the July 2005 letter before readjudicating his claim in October 2005, the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); see also Mayfield IV and Prickett, supra.  In November 2009, an additional letter apprising him of the information and evidence necessary to substantiate his claim was sent.  Also, in a still additional March 2012 letter sent on remand, he was apprised of the information and evidence necessary to substantiate even his expanded claim that now includes other mental disorders, notably, causing depression and anxiety.  As importantly, his claim since has been readjudicated in the October 2012 SSOC, so even since providing this most recent notice.

And as for the Dingess requirement that he also receive notice concerning the "downstream" disability rating and effective date elements of his claim, since the Board is denying his underlying claim for service connection, the downstream disability rating and effective date elements of his claim are ultimately moot.  Therefore, failure to provide notice concerning these downstream elements of his claim is non-prejudicial, i.e., harmless error.  See 38 C.F.R. § 20.1102.

VA also fulfilled its duty to assist him by obtaining all relevant evidence in support of his claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO and AMC obtained his service treatment records (STRs), service personnel records (SPRs), and VA treatment records - including those the Court specifically identified as needing to be obtained and resultant reason for the Board remanding this claim in March 2012.  Therefore, the Board is satisfied the RO and AMC made reasonable efforts to obtain all identified medical and other records.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

The Veteran had a VA compensation examination in December 2007 specifically to determine whether he has PTSD according to the DSM-IV requirements and, if he does, for a medical nexus opinion concerning whether it is related to his service in the military - and, in particular, to events that may have occurred during his tour in Vietnam.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  But as will be explained, there is no competent evidence he has this required diagnosis of PTSD in accordance with the DSM-IV criteria and applicable VA regulation.  He cannot make this diagnosis, himself, because this is a medical, not lay, determination.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  Moreover, since he does not have this required DSM-IV diagnosis of PTSD, there necessarily is no current disability from this condition that may be associated with his military service - including especially to any stressor claimed to have occurred in combat.  Additionally, following and as a result of the Board remanding this claim in March 2012, he more recently had another VA mental status examination for compensation purposes later in March 2012 specifically to determine whether any other diagnosed psychiatric disorder, so including the generalized anxiety disorder and major depressive disorder that also have been diagnosed, is related or attributable to his military service.  This, too, included considering the events that he says occurred in combat in Vietnam.  Even these other disorders have not been etiologically linked to his military service, however.

Hence, no further notice or assistance to him with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Given all that has occurred, it is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate this claim.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.").  See also Reyes v. Brown, 7 Vet. App. 113, 116 (1994) and Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not result in any significant benefit to the Veteran).  

It is particularly noteworthy that, in response to the most recent October 2012 SSOC, the Veteran's accredited representative indicated in November 2012 that they did not have any additional evidence to submit regarding this appeal.  So, in order to expedite processing of this claim, they asked that the AMC immediately return this case to the Board, also noting that, if they located and 

elected to submit evidence at a later time, they would waive their right to have the RO/AMC initially consider it as the Agency or Original Jurisdiction (AOJ).  38 C.F.R. §§ 20.800, 20.1304 (2012).

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service-Connection Claim

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a 
pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

Service connection on a direct-incurrence basis requires competent and credible evidence showing:  (1) the Veteran has the alleged disability or, at the very least, indicating he has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).


To establish entitlement to service connection for PTSD, in particular, there must be:  (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A "clear" diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association 's DIAGNOSTIC AND STASTISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV). See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997). 

The Veteran's DD Form 214 confirms he received the Combat Action Ribbon, which is prima facie evidence he engaged in combat against enemy forces while stationed in Vietnam.  See VAOPGCPREC 12-99 (October 18, 1999) and Moran v. Peake, 525 F.3d 1157 (Fed. Cir. 2008).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Although the Veteran's combat stressor is presumed, and his assertions regarding events during his combat service in Vietnam are accepted as true, proof of combat service alone does not obviate the need for him to also have competent medical evidence diagnosing PTSD in accordance with the DSM-IV criteria and to have evidence showing there is a nexus (cause-and-effect correlation) between the current disability and the combat injury.  See again Shedden, supra; see also Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed.Cir.2009) (holding that 38 U.S.C.A. § 1154(b) could be used only to show that a Veteran incurred or aggravated a disease during service).

Notably, the first and indeed perhaps most fundamental requirement for any service-connection claim is that the Veteran has to initially establish he has the claimed condition.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).  In Brammer, the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, though, there is no medical evidence or opinion diagnosing the Veteran with PTSD in accordance with VA regulation.  38 C.F.R. § 3.304(f).  Although a March 2007 "PHQ-2" screening was positive for possible PTSD, the Veteran since has had VA compensation examinations in December 2007 and March 2012 specifically in response to the question of whether he meets the DSM-IV criteria for a diagnosis of PTSD.  The psychologist who evaluated him in December 2007 indicated "no" in response to whether the Veteran satisfies these DSM-IV criteria for PTSD.  The examiner explained that the Veteran then presently lacked symptoms of a mental health disorder and had not exhibited any symptoms for the past 40 years, meaning dating back to his military service from 1968 to 1970.  Likewise, the Veteran was not diagnosed with PTSD even when more recently examined for compensation purposes in March 2012.  Thus, these medical findings provide highly probative evidence against his claim that he has PTSD, much less the result of a stressful incident even if accepted to have occurred during his military service while engaged in combat.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

The Veteran, himself, is only competent to comment on symptoms he may have personally experienced, not the cause of them, and, in particular, whether they are attributable to a particular diagnosis or an incident of his military service.  And PTSD is not the type of "simple" condition that is readily amenable to mere lay diagnosis, like, for example, varicose veins, a broken leg, a separated shoulder, pes planus (flat feet), or tinnitus (ringing in the ears).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  Laypersons have been found not competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

As explained, the most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Here, though, there simply is no competent medical evidence indicating the Veteran has PTSD (or ever has since the filing of this claim) as a result of his established combat service, or any other event coincident with his service.  To the contrary, the December 2007 VA compensation examiner has expressly concluded the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD, and the more recent March 2012 VA compensation examiner expressly stated the Veteran does not currently meet the diagnostic criteria for any psychiatric disorder other than a depressive disorder.  In summary, then, there is no competent medical evidence of record reflecting a DSM-IV diagnosis of PTSD in accordance with VA regulation.  And absent proof the Veteran has PTSD or has at any point since the filing of this claim, his claim of entitlement to service connection for this condition necessarily cannot be granted.

There is, however, medical evidence of a psychiatric disorder other than PTSD.  In addition to the March 2012 diagnosis of depressive disorder, the Veteran's previously dated medical records, including especially a July 2004 VA treatment record, shows a diagnosis of anxiety.

But neither this depressive disorder nor his anxiety has been etiologically linked to his military service, including even to the traumatic or stressful events that presumably occurred while engaged in combat in Vietnam.  In fact, the March 2012 VA compensation examiner concluded that the record is very clear that the Veteran's anxiety in 2004 was due to problems at that time at his work (referring to his civilian job), and that his diagnosis of anxiety was later recharacterized as a depressive disorder.  Even the depressive disorder, however, was not attributed to his military service.

The December 2007 and March 2012 VA medical opinions are entitled to a lot of probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends upon whether it is factually accurate, fully articulated, and contains sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  These examination reports are highly probative because the examiners relied on sufficient facts and data and provided rationale for their opinions.  Their opinions contain sound reasoning.

There is no other medical opinion in the file tending to refute these VA examiner's conclusions and, in turn, support the Veteran's claim.  When previously deciding this claim, the Board took note of the Veteran's allegation that a doctor at the local VAMC in Lake City, Florida, had told the Veteran he had PTSD, although the Veteran also had seemingly admitted, so conceded, this doctor did not actually provide this written diagnosis or reduce this apparent opinion to writing.  And the Court has held that the connection between what a physician said and the layman's account of what the physician purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence in support of a claim for service connection.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Nevertheless, the Court indicated that, when there is any doubt concerning this and the resultant potential relevancy of this evidence, the Board must obtain these records.  See 38 U.S.C.A. § 5103A(a)(1), (b), and (c)(3); 38 C.F.R. § 3.159(c)(2).  See also Golz v. Shinseki, 590 F.3d 1317, 1320-23 (Fed. Cir. 2010) (defining relevant records as those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim).

It was also partly for this reason the Board remanded this claim in March 2012.  But even since that remand, there continues to be, not only no such medical evidence confirming the Veteran has PTSD, but also no attribution of his anxiety disorder and depressive disorder to this military service.  Jones v. Brown, 7 Vet. App. 134, 137 (1994). See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

While he unquestionably sincerely believes he has an acquired psychiatric disorder, including PTSD, which is related or attributable to his military service, the simple fact of the matter is that, as a layman without any medical training and/or expertise, he is not qualified to make this necessary diagnosis or render a medical opinion such as the cause of any psychiatric disorder - including, in particular, in terms of whether it is attributable to his combat experiences in Vietnam.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991) (laypersons generally are not competent to render medical diagnoses or opinions on causation).  See also 38 C.F.R. § 3.159(a)(1) versus (a)(2).

He is, however, competent to report continuing psychiatric symptoms since service because he is competent to report what he can observe and feel through his senses.  Moreover, "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

But once evidence is determined to be competent, the Board must determine whether the evidence is also credible, as only then does it ultimately have probative value.  The Court has held that the former is a legal concept that is useful in determining whether testimony may be heard and considered by the trier of fact, whereas the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board may consider the appellant's self interest as a factor in determining the probative value of his written and oral testimony, just not use this as the sole basis for rejecting this evidence or its credibility.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); Pond v. West, 12 Vet. App. 341 (1999).

The Board cannot summarily reject his lay testimony out of hand.  Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011) (indicating the Board cannot make categorical exclusions of competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence); Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 
1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).


This particular Veteran served on active duty from May 1968 to April 1970, so well before VA even adopted the PTSD nomenclature, which instead was not until 1980 or thereabouts.  Thus, there is no expectation that PTSD would have been diagnosed during his service or even for several ensuing years, as even VA did not acknowledge its existence prior to 1980.  But the fact remains that at no time since 1980, including since the filing of this claim, has it been shown the Veteran has PTSD according to the DSM-IV criteria.  And, as concerning his anxiety and depression, so apart from PTSD, there is no suggestion he had any relevant complaints of a stress-related mental illness of any sort while in service or even for many years after his discharge.  Moreover, the notion of continuity of symptomatology only applies when the condition now claimed was noted in service, and this did not occur in this particular instance.

The first indication of any psychiatric-related complaints was not until more than three decades (30 years) after the conclusion of the Veteran's service.  It is noteworthy that he did not mention any psychiatric-related complaints or issues in the interim when previously filing a claim with VA for service connection for an unrelated disability in 1992.  Also, a December 1992 VA examination report in response to that intervening claim reflects that his psychological examination was grossly normal.  It is not until much more recently, in 2004, that any psychiatric complaints are shown in the record, and the VA compensation examiner has clarified that even those were unrelated to the Veteran's military service, instead concerned things happening at his civilian job.  The Board cannot as mentioned determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  However, the Board may consider a lack of contemporaneous medical evidence for decades after service as one factor in assessing the credibility of lay evidence.  Id. at 1337.  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor).


There are other factors weighing against the credibility of the Veteran's lay assertions.  Credibility can be affected and even impeached by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997).  Issues of fading memory and bias are valid factors in assessing the probative value of evidence.  See Buchanan, supra; see also Curry v. Brown, 7 Vet. App. 59, 64 (1994) (affirming Board decision that cited from MCCORMICK ON EVIDENCE (3rd ed.1984) for the proposition that "memory hinges on recency" and that earlier statements are generally more trustworthy than later ones).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

Here, the December 2007 VA compensation examination report indicates it is highly likely the Veteran's loss of employment was the motivating factor in seeking compensation for PTSD, considering he lacks any mental health disorder symptoms.  When this evaluating psychologist pointed out to the Veteran that he had not previously been treated for a mental health problem, or had any relevant complaints, he reportedly responded, "I'm trying to get some disability."  So his credibility is undermined, especially given the contravening medical evidence of record.

In view of this and the other evidence discussed, the Board concludes that the 
post-service medical records outweigh the Veteran's unsubstantiated lay assertions regarding etiology and continuing psychiatric symptoms since his discharge from service.


Further, in light of the December 2007 VA examiner's indication the Veteran does not have PTSD, and the more recent March 2012 VA examiner's similar finding that the only psychiatric disorder the Veteran has is a depressive disorder (previously considered as anxiety), but without attribution of this anxiety or depressive disorder to his military service, the preponderance of the evidence is against his claim of entitlement to service connection for an acquired psychiatric disorder of any sort.  So there is no reasonable doubt to resolve in his favor, and his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, generalized anxiety disorder, and major depressive disorder, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


